Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second mandrel having a port that allows gas flow from an exterior of the second mandrel to an interior of the second mandrel, wherein the second mandrel does not have a containment chamber, wherein the second mandrel is connected at its upper end and its lower end to a production tubular, and a second gas lift valve on the exterior of the second mandrel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-4, and 6 are objected to because of the following informalities:  
In claim 1, lines 11-12, “wherein the second mandrel is connected at its upper end and its lower end to a production tubular” should read -- wherein the second mandrel is connected at its upper end and its lower end to a second production tubular --.
In claim 3, line 2, “the mandrel” should read -- the first mandrel --.
In claim 4, line 1, “further comprising a gas lift valve” should read -- further comprising the first gas lift valve --.
In claim 4, line 3, “wherein gas must pass through the gas lift valve” should read --wherein gas must pass through the first gas lift valve --.
In claim 6, line 2, “the chamber should read -- the containment chamber --.
In claim 6, line 2, “the exterior of the mandrel” should read -- the exterior of the first mandrel --. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the interior of the containment chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 2.
Allowable Subject Matter
Claims 1 and 4-6 are allowed.
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, Vinegar et al. (U.S. 2002/0029883A1) disclose a gas lift system (see figs. 1 and 4 with gas lift valves132) comprising; a first mandrel (a section of tubing 26, fig. 4) having a port (see annotated fig. 4 below) that allows gas flow from an interior of the first mandrel to an exterior of the first mandrel (a section of tubing 26, fig. 4 and refer to claim 17), wherein the first mandrel (a section of tubing 26, fig. 4) is connected at its upper end and its lower end to a production tubular (upper and lower sections of tubular 26, see fig. 1), a containment chamber (100) on the exterior of the first mandrel (a section of 26, see fig. 4), a first gas lift valve (132) within the containment chamber (see fig. 4), 
a second mandrel (a different section of tubular 26 attached to a second gas lift valve as seen in fig. 1) having a port that allows gas flow from an exterior of the second mandrel to an interior of the second mandrel (the different sections of the gas lift valve system of fig. 1 will look like the assembly of fig. 4 having a port as seen in fig. 4 below), wherein the second mandrel is connected at its upper end and its lower end to a production tubular (see fig. 1), a second gas lift valve (132) on the exterior of the second mandrel (see fig. 1).

    PNG
    media_image1.png
    557
    706
    media_image1.png
    Greyscale

However, Vinegar et al. fail to teach the port allows gas flow from an interior of the first mandrel to an exterior of the first mandrel; wherein the second mandrel does not have a containment chamber. 
E. Rich (U.S. 3482526) teach a gas lift system in which gas flow from an interior a mandrel to an exterior of the mandrel (see fig. 2). However, E. Rich does not teach a first mandrel with a containment chamber and a second mandrel with no containment chamber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (U.S. 2014/0150869A1) teach a gas lift valve system, Long et al. (U.S. 2015/0083433A1) teach a gas lift system in which gas flow from the tubing to the annulus (para 0034), C. R. Canalizo (3277838) teach a gas lift system in which gas flow from the tubing to the annulus (see figs. 5 and 7), R.O. Walton (U.S. 2634689) teach a gas lift system in which gas flow from the tubing to the annulus 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANICK A AKARAGWE/Examiner, Art Unit 3672